IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-50546
                       USDC No. SA-94-CV-835
                         __________________


BERNARD WASHINGTON,

                                     Plaintiff-Appellant,

versus

GARY BURGESS; RAUL CALDERON; DARRYL ACKER,
UNK JACKSON, Safety Director at the Torres
Unit in Hondo, Texas; D.L. STACKS, Warden of
the Torres Unit; JAMES A. COLLINS, Director,
Texas Department of Criminal Justice,
Institutional Division,

                                     Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        - - - - - - - - - -
                         November 27, 1995
Before JOLLY, JONES and STEWART, Circuit Judges.

PER CURIAM:*

     IT IS ORDERED that Bernard Washington's motion for leave to

proceed in forma pauperis is DENIED, because his appeal lacks

arguable merit and is therefore frivolous.     See Howard v. King,

707 F.2d 215, 219-20 (5th Cir. 1983).   Because the appeal is

frivolous, IT IS FURTHER ORDERED that Washington's motion


     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                          No. 95-50546
                               -2-

requesting relief is DENIED and the appeal is DISMISSED.     See 5th

Cir. R. 42.2.

     Washington's pleadings fail to allege that any of the

defendants-appellees did or failed to do anything which actually

harmed him and which amounted to more than ordinary negligence.

Accordingly, the district court was correct dismissing the action

as frivolous on authority of 28 U.S.C. § 1915(d).

     In his brief, Washington also makes conclusional allegations

that some of the appellees conspired against him.   This court

will not address this issue because it was not presented to the

district court.

     MOTIONS DENIED; APPEAL DISMISSED.